—In a proceeding pursuant to CPLR article 78 to review a determination of the Planning Board of the City of New Rochelle, dated June 25, 1997, which granted an application for the subdivision of real property owned by the intervenor-respondent Salvatore Bello, the petitioners appeal, as limited by their brief, from a judgment of the Supreme Court, Westchester County (Cowhey, J.), entered April 9, 1998, which denied the petition and dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
*573The subject of this appeal was the approval granted by the Planning Board of the City of New Rochelle (hereinafter the Board) for the subdivision of certain real property into three one-family building lots. As a revised subdivision application for a two-lot subdivision was subsequently approved by the Board, issues relating to the prior approval have been rendered academic.
The petitioners’ allegation regarding violations of the Open Meetings Law (Public Officers Law § 103 [a]) has also been rendered academic since it was asserted in reference to the meetings held by the Board in making a determination on the initial application for the three-lot subdivision. Bracken, J. P., O’Brien, Joy and Florio, JJ., concur.